Exhibit 10.1
INDEPENDENT BANK CORP.
AND ROCKLAND TRUST COMPANY
EXECUTIVE OFFICER PERFORMANCE INCENTIVE PLAN
Plan Approval, Plan Year, and Defined Terms
     This Independent Bank Corp. and Rockland Trust Company Executive Officer
Performance Incentive Plan (the “Plan”) has been approved by the Board on
April 14, 2011, based upon the recommendation of the Compensation Committee, for
use in the 2011 calendar year.
     Capitalized terms used in this Plan are defined as set forth below in
Section 5.
SECTION 1: PURPOSE
     This Plan has been created to provide salaried Executive Officers of the
Holding Company and the Bank who are not entitled to sales commissions with a
cash incentive program designed to motivate them to perform to their full
potential and thereby assist the Holding Company and the Bank in achieving
financial success. The financial success of the Holding Company and the Bank
shall be determined by comparing the financial results of the Holding Company
with specific financial performance goals approved by the Board, based upon the
recommendation of the Compensation Committee.
     A diagram depicting the process and computation used to determine a
Participant’s Award, which is more fully described below, is attached hereto as
Schedule 1.
SECTION 2: AWARDS
     Awards to Participants will be determined, and paid, as follows:

a.   Participants. The persons eligible to receive Awards will consist of the
Executive Officers as selected by the compensation committee. Any Executive
Officers who are paid sales commissions are not eligible to participate in this
Plan. Executive Officers will be eligible to participate in this Plan upon their
first date of employment. Executive Officers with less than one year of service
will receive a prorated award based on length of service. Newly elected
Executive Officers will participate in this Plan upon election to Executive
Officer status.   b.   Award Determination. The Award for the CEO will be
derived from the product of the CEO’s Target Award multiplied by the combined
Bank and Peer Performance Factor. The Award for all Participants other than the
CEO will be derived from the product of the Participant’s Target Award
multiplied by the combined Bank and Peer Performance Adjustment Factor and
multiplied by the Individual Performance Adjustment Factor. The Award payable to
any Participant, therefore, may be less than or more than the Participant’s
Target Award, depending upon whether, or the

Page 1 of 16



--------------------------------------------------------------------------------



 



    extent to which, Bank and Peer Performance Goals and — if applicable —
individual Performance Goals and Objectives for the Plan Year have been
achieved.

c.   Target Awards. Target Awards will be established by the Board for each
Participant. The tiers of percentages used to determine Target Awards for
Executive Officers for the Plan Year is attached hereto as Schedule 2.   d.  
Bank and Peer Performance Goals. Bank and Peer Performance Goals will be
established by the Board. The Bank and Peer Performance Goals for the Plan Year
are attached hereto as Schedule 3 and Schedule 4. In general, Bank and Peer
Performance Goals will measure the Holding Company’s financial performance and
also, when appropriate, the achievement of specified strategic goals and/or
operational objectives.   e.   Bank Performance Adjustment Factor. The Bank
Performance Adjustment Factor may be adjusted upward or downward within the
parameters set forth on Schedule 3, 3A and 3B based upon the performance of the
Holding Company as to a given performance criteria set forth in the Bank
Performance Goals. The range of the Bank Performance Adjustment Factor for the
CEO with respect to the Earnings Per Share Measure is set forth on Schedule 3A.
The range of the Bank Performance Adjustment Factor for all Participants other
than the CEO with respect to the Earnings Per Share Measure is set forth on
Schedule 3B.   f.   Individual Performance Adjustment Factor. The Individual
Performance Adjustment Factor will not be applicable to the CEO. For all
Participants other than the CEO, the Individual Performance Adjustment Factor
may be adjusted upward or downward within the parameters set forth on Schedule 6
based upon an evaluation of their achievement of individual Performance Goals
and Objectives for the Plan Year.   g.   Payment of Awards. Awards will be paid,
in cash, as soon as practicable after the close of the Plan Year. No Award will
be payable to any Participant who is not an Employee on the last day of the Plan
Year except that if, during the last eight months of the year, the Participant
takes normal retirement (as defined in the Bank’s principal retirement program),
dies, or is involuntarily terminated other than for Cause, the Participant may
be entitled to a prorated Award as and to the extent determined by the Board. If
a Participant is on disability for more than four months of the Plan Year, the
Participant will be entitled to a prorated Award. If disability lasts four
months or less, there will be no reduction in the amount of the Award.
Participants who resign voluntarily after the end of the year, but before Award
payments are made, will be eligible for an Award as and to the extent determined
by the Board. Participants who leave after the end of the Plan Year with an
overall rating of “1” or “2” on their Employee Performance Appraisal for the
Plan Year will not be eligible for an Award. In the event of a Change of
Control, the funds accrued by the Bank to the date of the Change of Control
will, subject to the approval of the Board, be awarded to the Participants
according to the terms of this Plan.

Page 2 of 16



--------------------------------------------------------------------------------



 



h.   Peer Performance Factor. The factors, percentile bands and weightings in
Schedule 4 will be used to determine peer performance as measured by the Bank
Holding Company Performance Report (BHCPR) report for bank holding companies for
the fiscal year 2011. In the event the fourth quarter BHCPR is unavailable, the
third quarter return will be used in conjunction with peer bank financial actual
data reported for the fourth quarter.

i.   Claw Back Provision. To participate in this Plan Executives must agree to
and execute a clawback agreement in the form adopted by the Compensation
Committee at any time during the performance period, consistent with Section 304
of the Sarbanes-Oxley and any other applicable regulatory agency requirements.

SECTION 3: ADMINISTRATION
This Plan will be administered by the Board, based upon the recommendations of
the Compensation Committee. All determinations regarding the achievement of any
Bank Performance Goals, the achievement of a Participant’s individual
Performance Goals and Objectives, and the amount of any individual Award will be
made by the Board, in its sole and absolute discretion, based upon the
recommendations of the Compensation Committee. Notwithstanding any other
provision of this Plan to the contrary, the Board reserves the right, in its
sole and absolute discretion, to: make adjustments to the Bank Performance
Adjustment Factor within the parameters set forth on Schedule 3 based upon
either one-time, non-recurring, or extraordinary events or any other reason that
the Board deems appropriate; increase the Award for the CEO up to a maximum of
1.20 times the amount that would be called for by the product of the CEO’s
Target Award multiplied by the Bank Performance Adjustment Factor; and, to
reduce, including a reduction to zero, any Award to a Participant otherwise
payable under this Plan.

a.   Authority. The Board will have authority (i) to exercise all of the powers
granted under this Plan, (ii) to construe, interpret and implement this Plan and
any related document, (iii) to prescribe, amend and rescind rules relating to
this Plan, (iv) to make all determinations necessary or advisable in
administering this Plan, and (v) to correct any defect, supply any omission and
reconcile any inconsistency in this Plan. The Board shall also have such other
and further specified duties, powers, authority, and discretion as are elsewhere
expressly set forth in this Plan or as may be conferred upon the Board by
necessary implication.

b.   Determinations Final. The actions and determinations of the Board on all
matters relating to the Plan and any Awards will be final and conclusive, except
to the extent otherwise provided by law.

c.   Liability. The Board will not be liable for any action taken or
determination made in good faith with respect to this Plan or any Award
hereunder, and the Holding Company and the Bank will indemnify and hold the
Board harmless with respect to any actions taken or decisions made in good faith
under this Plan.

Page 3 of 16



--------------------------------------------------------------------------------



 



d.   Awards. The Board will have authority to determine, among other things, the
Executive Officers to whom, and the time or times at which, Awards will be made
and the requisite conditions thereof.

SECTION 4: MISCELLANEOUS

a.   Nonassignability. No Award will be assignable or transferable (including
pursuant to a pledge or security interest) other than by will or by laws of
descent and distribution.

b.   Withholding Taxes. Whenever payments under this Plan are to be made, the
Bank may withhold therefrom an amount sufficient to satisfy any applicable
governmental withholding tax requirements related thereto.

c.   Amendment or Termination of this Plan. The Board may from time to time
suspend or discontinue this Plan or revise, amend, or terminate this Plan.

d.   Non-Uniform Determinations. The Board’s determinations under this Plan need
not be uniform and may be made selectively among persons who receive, or are
eligible to receive, Awards under this Plan, whether or not such persons are
similarly situated. Without limiting the generality of the foregoing, the Board
will be entitled, among other things, to make non-uniform and selective
determinations and to establish non-uniform and selective Target Awards. Any
non-uniform determinations known at the time this Plan was approved are set
forth on Schedule 7.

e.   Other Payments or Awards. Nothing contained in this Plan will be deemed in
any way to limit or restrict the Holding Company, the Bank, or the Board, from
making any award or payment to any person under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.

f.   Payments to Other Persons. If payments are legally required to be made to
any person other than the person to whom any amount is available under this
Plan, payments will be made accordingly. Any such payment will be a complete
discharge of the liability of the Holding Company, the Bank, and/or the Board.

g.   Unfunded Plan. This is an unfunded Plan. No provision of this Plan will
require the Holding Company or the Bank, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets, nor will the Holding Company or the Bank maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants will
have no rights under this Plan other than as unsecured general creditors of the
Holding Company and the Bank, except that insofar as they may have become
entitled to payment of additional compensation by performance of services, they
will have the same rights as other employees under generally applicable law.

Page 4 of 16



--------------------------------------------------------------------------------



 



h.   Limits of Liability. Neither the Holding Company, the Bank, the Board, nor
any other person participating in any determination of any question under this
Plan, or in the interpretation, administration or application of this Plan, will
have any liability to any party for any action taken or not taken in good faith
under this Plan.

i.   Rights of Employees. Nothing contained in this Plan will confer upon any
Employee or Participant any right to continue in the employ or other service of
the Holding Company or the Bank or constitute any contract or limit in any way
the right of the Holding Company or the Bank to change such person’s
compensation or other benefits or to terminate the employment or other service
of such person with or without Cause.

j.   Section Headings. The section headings contained herein are for the
purposes of convenience only, and in the event of any conflict, the text of this
Plan, rather than the section headings, will control.

k.   Invalidity. If any term or provision contained herein will to any extent be
invalid or unenforceable, such term or provision will be reformed so that it is
valid, and such invalidity or unenforceability will not affect any other
provision or part hereof.

l.   Applicable Law. The Plan will be governed by the laws of the Commonwealth
of Massachusetts without regard to the conflict of law principles thereof.

SECTION 5: DEFINITIONS
The following terms, as used herein, will have the meaning specified:

a.   “Award” means a cash incentive payment made to a Participant pursuant to
this Plan.

b.   “Bank” means Rockland Trust Company.

c.   “Bank Performance Goals” means the criteria set forth on Schedule 3 that
have been selected to measure the Holding Company’s financial performance and
also, when appropriate, the achievement of specified strategic goals and/or
operational objectives.

d.   “Bank Performance Adjustment Factor” means a factor determined by the level
of performance against the criteria set forth in the Bank Performance Goals.

e.   “Board” means the Board of Directors of the Holding Company, as it may be
comprised from time to time.

f.   “Cause” means (i) a felony conviction of a Participant; (ii) the commission
by a participant of an act of fraud or embezzlement against the Bank or the
Holding Company; (iii) willful misconduct or gross negligence materially
detrimental to the Holding Company or the Bank; (iv) the Participant’s continued
failure to implement

Page 5 of 16



--------------------------------------------------------------------------------



 



    reasonable requests or directions after thirty (30) days written notice to
the Participant; (v) the Participant’s wrongful dissemination or use of
confidential or proprietary information; (vi) the intentional and/or habitual
neglect by the Participant of his or her duties to the Holding Company or the
Bank; or (vii) a breach of the Code of Ethics for the Holding Company and the
Bank; (viii) any other reasons consistent with the Holding Company’s and/or the
Bank’s policies and procedures regarding dismissals as they are adopted and
implemented from time to time.

g.   “Change of Control” means that, prior to any payout under this Plan (a) any
“person” (as such term is defined in Section 13 (d) of the Securities Exchange
Act of 1934, as amended) is or becomes the beneficial owner, directly or
indirectly, of either (i) a majority of the outstanding common stock of the
Holding Company or the Bank, or (ii) securities of either the Holding Company or
the Bank representing a majority of the combined voting power of the then
outstanding voting securities of either the Holding Company or the Bank,
respectively, or (b) during any period of two consecutive years following the
date of this Plan, individuals who at the beginning of any such two year period
constitute the Board of Directors of the Holding Company cease, at any time
after the beginning of such period, for any reason to constitute a majority of
the Board, unless the election of each new director was nominated or approved by
at least two thirds of the directors of the Board then still in office who were
either directors at the beginning of such two year period or whose election or
whose nomination for election was previously so approved.

h.   “CEO” shall mean the Chief Executive Officer of the Holding Company and of
the Bank.

i.   “Compensation Committee” means the Joint Compensation Committee of the
Boards of Directors of the Holding Company and the Bank.

j.   “Executive Officer” means the CEO and any other person who has been
identified as an Executive Officer of the Holding Company and/or the Bank in
filings with the Securities Exchange Commission.

k.   “Holding Company” means Independent Bank Corp.

l.   “Individual Performance Adjustment Factor” means a factor (or factors) that
will, when multiplied by a Participant’s Target Award and the Bank Performance
Adjustment Factor, determine the amount of a Participant’s Award.

m.   “Participant” means an Executive Officer selected to participate in this
Plan whose cash compensation (other than salary) is not superseded by an
individual employment agreement or other incentive plan. If any employee is
governed by an individual employment agreement, such employee may be a
Participant in the Plan to the extent the terms of such agreement does not
supersede this Plan. Employees who are paid sales commissions are not eligible
to participate in this Plan.

Page 6 of 16



--------------------------------------------------------------------------------



 



n.   “Peer Performance” means the results of actual bank performance as compared
to Peer Banks and Performance criteria established by the Compensation Committee
of the Board. Peer banks are those publicly traded banks in New England and
Mid-Atlantic with asset size between one half and twice that of the Bank, with
strong commercial balance sheets, and no significant ownership concentrations.
Banks primarily located in New York City are excluded.

o.   “Plan” means this Independent Bank Corp. And Rockland Trust Company
Executive Officer Performance Incentive Plan.

p.   “Plan Year” shall mean the calendar year for which this Plan has been
approved.

q.   “Target Award” means the Participant’s base salary on November 1st of the
Plan Year, multiplied by the target percentage established for that Participant.

Page 7 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 1
(FLOW CHART) [b86122b8612201.gif]
The Individual Performance Adjustment Factor is not applicable to the CEO.

Page 8 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 2
PERCENTAGE TIERS USED TO DETERMINE
TARGET AWARDS FOR EXECUTIVE OFFICERS

         
President/CEO
    55 %
EVP — Commercial Loan
    35 %
EVP — Retail Banking & Residential Lending
    35 %
Chief Financial Officer
    35 %
Director of Human Resources
    30 %
General Counsel
    30 %
Chief Technology & Operations Officer.
    30 %

Page 9 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 3
BANK PERFORMANCE ADJUSTMENT FACTORS
ROA and ROE Definition for Schedule 3 and 4
For purposes of computing Holding Company Operating Return on Average Assets
(“ROA”) and Holding Company Operating Return on Average Equity (“ROE”) for
purposes of this Plan, earnings are equal to net income as reflected on the
Company’s audited consolidated statement of income adjusted, upwards or
downwards as determined by the committee, for the after-tax effect of material
non-recurring items.
EPS Definition for Schedules 3A and 3B and 4
For purposes of computing Operating Earnings Per Share (“EPS”) for purposes of
this Plan, earnings are equal to net income as reflected on the Company’s
audited consolidated statement of income adjusted upwards or downwards as
determined by the committee, for the after-tax effect of material non-recurring
items.
Charge Offs Definition for Schedules 3A and 3B and 4
Net losses as a percentage of average loans and leases.
Non Performing Assets Definition for Schedules 3A and 3B and 4
Non Accrual Assets as a percent of total assets.
Consistent with this Plan, the Board reserves the right to adjust
any Awards by considering factors including — but not limited to —
regulatory compliance and credit quality

Page 10 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 3A
2011 BANK PERFORMANCE ADJUSTMENT FACTORS
FOR CEO AT SPECIFIED LEVELS OF EPS ATTAINMENT
CEO

                                          Operating EPS                        
    $ {****}    
or less
            -50.00 %   93 %   $ {****}    
Threshold
    50.00 %     -25.00 %   94 %   $ {****}    
 
    54.00 %     -23.00 %   94 %   $ {****}    
 
    58.00 %     -21.00 %   95 %   $ {****}    
 
    62.00 %     -19.00 %   95 %   $ {****}    
 
    66.00 %     -17.00 %   96 %   $ {****}    
 
    70.00 %     -15.00 %   96 %   $ {****}    
 
    74.00 %     -13.00 %   97 %   $ {****}    
 
    78.00 %     -11.00 %   97 %   $ {****}    
 
    82.00 %     -9.00 %   98 %   $ {****}    
 
    86.00 %     -7.00 %   98 %   $ {****}    
 
    90.00 %     -5.00 %   99 %   $ {****}    
 
    94.00 %     -3.00 %   99 %   $ {****}    
 
    96.00 %     -2.00 %   100 %   $ {****}    
 
    98.00 %     -1.00 %   100 %   $ {****}    
Target
    100.00 %     0.00 %   100 %   $ {****}    
 
    102.00 %     1.00 %   101 %   $ {****}    
 
    104.00 %     2.00 %   101 %   $ {****}    
 
    106.00 %     3.00 %   102 %   $ {****}    
 
    112.29 %     6.14 %   102 %   $ {****}    
 
    118.57 %     9.29 %   103 %   $ {****}    
 
    124.86 %     12.43 %   103 %   $ {****}    
 
    131.14 %     15.57 %   104 %   $ {****}    
 
    137.43 %     18.71 %   104 %   $ {****}    
 
    143.71 %     21.86 %   105 %   $ {****}    
Maximum
    150.00 %     25.00 %

Page 11 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 3B
2011 BANK PERFORMANCE ADJUSTMENT FACTORS
FOR PARTICIPANTS OTHER THAN CEO
AT SPECIFIED LEVELS OF EPS ATTAINMENT
Executives

                                          Operating EPS                        
    $ {****}    
or less
            -50.00 %   93 %   $ {****}    
Threshold
    75.00 %     -12.50 %   94 %   $ {****}    
 
    77.00 %     -11.50 %   94 %   $ {****}    
 
    79.00 %     -10.50 %   95 %   $ {****}    
 
    81.00 %     -9.50 %   95 %   $ {****}    
 
    83.00 %     -8.50 %   96 %   $ {****}    
 
    85.00 %     -7.50 %   96 %   $ {****}    
 
    87.00 %     -6.50 %   97 %   $ {****}    
 
    89.00 %     -5.50 %   97 %   $ {****}    
 
    91.00 %     -4.50 %   98 %   $ {****}    
 
    93.00 %     -3.50 %   98 %   $ {****}    
 
    95.00 %     -2.50 %   99 %   $ {****}    
 
    97.00 %     -1.50 %   99 %   $ {****}    
 
    98.00 %     -1.00 %   100 %   $ {****}    
 
    99.00 %     -0.50 %   100 %   $ {****}    
Target
    100.00 %     0.00 %   100 %   $ {****}    
 
    101.00 %     0.50 %   101 %   $ {****}    
 
    102.00 %     1.00 %   101 %   $ {****}    
 
    103.00 %     1.50 %   102 %   $ {****}    
 
    106.14 %     3.07 %   102 %   $ {****}    
 
    109.29 %     4.64 %   103 %   $ {****}    
 
    112.43 %     6.21 %   103 %   $ {****}    
 
    115.57 %     7.79 %   104 %   $ {****}    
 
    118.71 %     9.36 %   104 %   $ {****}    
 
    121.86 %     10.93 %   105 %   $ {****}    
Maximum
    125.000 %     12.50 %

Page 12 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 4
PEER PERFORMANCE ADJUSTMENT FACTORS
Peer Performance Matrix

                                  Percentile   ROA   ROE   COs   NPAs
76-100
    12.50 %     12.50 %     -50.00 %     -50.00 %
56-75
    6.25 %     6.25 %     -6.25 %     -6.25 %
46-55
    0.00 %     0.00 %     0.00 %     0.00 %
26-45
    -6.25 %     -6.25 %     6.25 %     6.25 %
0-25
    -50.00 %     -50.00 %     12.50 %     12.50 %

Page 13 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 5
2011 PERFORMANCE PAYOUT EXAMPLES
(GRAPHIC) [b86122b8612202.gif]

Example A — Good performance Peer Perfomance
Measure            ROA            ROE            Cos            NPAs Percentile
65 65 15 15 Result 6.25% 6.25% 12.50% 12.50% Average 9.375% EPS Performance
Actual {****} Execs            CEO Result 1.500% 3.000% Total Performance
Peer            EPS            Combined Execs 9.375% 1.500% 110.875% CEO 9.375%
3.000% 112.375% Example B — Poor performance
Measure            ROA            ROE            Cos            NPAs Peer
Perfomance Percentile 30 30 62 81 Result -6.25% -6.25% -6.25% -50.00% Average
-17.188% EPS Performance Actual {****} Execs            CEO Result -9.500%
-19.000% Total Performance Peer            EPS            Combined Execs
-17.188% -9.500% 73.313% CEO -17.188% -19.000% 63.813% Example C — Average
performance Peer Perfomance
Measure            ROA            ROE            Cos            NPAs Percentile
50 50 50 50 Result 0.00% 0.00% 0.00% 0.00% Average 0.000% EPS Performance Actual
{****} Execs            CEO Result 0.000% 0.000% Total Performance
Peer            EPS            Combined Execs 0.000% 0.000% 100.000% CEO 0.000%
0.000% 100.000% Example D — Below threshold EPS performance with average peer
Peer Perfomance
Measure            ROA            ROE            Cos            NPAs Percentile
50 50 50 50 Result 0.00% 0.00% 0.00% 0.00% Average 0.000% EPS Performance Actual
{****} Execs            CEO Result -12.500% -25.000% Total Performance
Peer            EPS            Combined Execs 0.000% -12.500% 87.500% CEO 0.000%
-25.000% 75.000% Example E — Max EPS performance with below average peer Peer
Perfomance Measure            ROA            ROE            Cos            NPAs
Percentile 30 15 70 80 Result -6.25% -50.00% -6.25% -50.00% Average -28.125% EPS
Performance Actual {****} Execs            CEO Result 12.500% 25.000% Total
Performance Peer            EPS            Combined Execs -28.125% 12.500%
84.375% CEO -28.125% 25.000% 96.875%

Page 14 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 6
INDIVIDUAL PERFORMANCE ADJUSTMENT FACTORS

          Individual Goals and Objectives   Individual Performance for Plan Year
  Adjustment Factor
Does Not Meet Most
    0.0  
Meets Most
    0.6 - 0.8  
Fully Meets All or all the most important
    0.8 - 1.05  
Exceeds Most or most meaningful
    1.05 - 1.20  
Exceeds All or performs beyond objectives
    1.20 - 1.40  

An Executive Officer’s achievement of individual performance Goals and
Objectives will be measured at his/her broadest level of individual
responsibility, based upon the “Goals for Next Year” section of his/her
performance appraisal for the Plan Year. The Board may adjust an Executive
Officer’s entire Award downward if non-goals aspects of performance (e.g.,
values) assessed with the Bank’s Employee Performance Appraisal are considered
less than acceptable. Awards, however, may not be increased for performance at
or better than acceptable levels on non-goals aspects of performance.

Page 15 of 16



--------------------------------------------------------------------------------



 



SCHEDULE 7
NON-UNIFORM DETERMINATIONS FOR 2011
No non-uniform determinations have yet been made for 2011

Page 16 of 16